Citation Nr: 1805684	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  08-04 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as due to exposure to herbicide agents.

3.  Entitlement to service connection for vertigo, to include as due to exposure to herbicide agents.

4.  Entitlement to service connection for dyskinesia, to include as due to exposure to herbicide agents.

5.  Entitlement to service connection for paresthesia, to include as due to exposure to herbicide agents.

6.  Entitlement to service connection for a bilateral leg disorder, to include as due to exposure to herbicide agents.
7.  Entitlement to service connection for spinocerebellar dysfunction, to include as due to exposure to herbicide agents and secondary to diabetes.

8.  Entitlement to service connection for a disorder manifested by chronic pain, to include as due to exposure to herbicide agents and secondary to diabetes.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, W.G., and D.T.


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1969 to May 1971, including service in Vietnam.  Among his decorations are the Vietnam Service Medal and Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007, February 2010, and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2011, the Veteran testified at a hearing before a Veterans Law Judge.  In August 2011, the Board remanded the appeal to provide the Veteran with a hearing in connection with his other claims, per his request.  Thereafter, he failed to appear for that hearing.  In March 2016, the Veteran was notified that the Veterans Law Judge who conducted the March 2011 hearing was no longer at the Board, and inquired whether he desired a new Board hearing in conjunction with this appeal.  The Veteran did not reply to this notice.  Accordingly, the Board found the Veteran did not want another hearing and remanded the claims for further development in June 2016.

The Board has recharacterized the Veteran's PTSD claim as reflected on the title page, to ensure consideration of all diagnoses of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).


FINDINGS OF FACT

1.  The Veteran failed, without good cause, to appear for his scheduled VA examination in connection with his reopened claim of entitlement to service connection for hypertension.

2.  The Veteran failed, without good cause, to appear for his scheduled VA examination in connection with his reopened claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3.  The Veteran's vertigo was not incurred during active duty and is not otherwise related to military service, to include as a result of presumed herbicide agent exposure.

4.  The Veteran's dyskinesia was not incurred during active duty and is not otherwise related to military service, to include as a result of presumed herbicide agent exposure.

5.  The Veteran's paresthesia was not incurred during active duty and is not otherwise related to military service, to include as a result of presumed herbicide agent exposure; peripheral neuropathy was not manifested to a compensable degree within one year of separation from service.

6.  The Veteran's bilateral leg disorder was not incurred during active duty and is not otherwise related to military service, to include as a result of presumed herbicide agent exposure.

7.  The Veteran's spinocerebellar dysfunction was not incurred during active duty and is not otherwise related to military service, to include as a result of presumed herbicide agent exposure or his service-connected diabetes.

8.  The most probative evidence does not reflect the current presence of a disability manifested by chronic pain. 


CONCLUSIONS OF LAW

1.  The reopened claim for entitlement to service connection for hypertension is denied as a matter of law based on the Veteran's failure to report for a VA examination.  38 C.F.R. § 3.655(b) (2017).

2.  The reopened claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied as a matter of law based on the Veteran's failure to report for a VA examination.  38 C.F.R. § 3.655(b) (2017).

3.  The criteria for entitlement to service connection for vertigo, to include as due to exposure to herbicide agents, are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for entitlement to service connection for dyskinesia, to include as due to exposure to herbicide agents, are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  The criteria for entitlement to service connection for paresthesia, to include as due to exposure to herbicide agents, are not met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

6.  The criteria for entitlement to service connection for a bilateral leg disorder, to include as due to exposure to herbicide agents, are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

7.  The criteria for entitlement to service connection for spinocerebellar dysfunction, to include as due to exposure to herbicide agents and secondary to diabetes, are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

8.  The criteria for entitlement to service connection for a disorder manifested by chronic pain, to include as due to exposure to herbicide agents and secondary to diabetes, are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA regulations provide that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b). 

Pursuant to the June 2016 Board remand directives, the RO obtained updated VA treatment records, complete service personnel records, scheduled VA examinations, and sent a letter to the Veteran requesting authorization to obtain outstanding private treatment records.  See October 2016 letter.  In this regard, while VA has a duty to assist the Veteran in substantiating his claims, that duty is not a one-way street and it is important that he make efforts to assist VA in gathering evidence relevant to his claims.  Woods v. Gober, 14 Vet. App. 214, 224 (2000).

In November 2016, April 2017, and July 2017, the RO requested VA examinations for the Veteran's reopened claims of entitlement to service connection for hypertension and PTSD, as well as his other original service connection claims.  See VA November 2016, April 2017, and July 2017 VA Form 21-2507a.  The Veteran either refused or did not appear for these examinations and has not provided an explanation or good cause for doing so.  The November 2017 Supplemental Statement of the Case (SSOC) informed the Veteran of the finding that he had failed without good cause to report for the November 2016 and October 2017 VA examinations, and also provided notice of the provisions of 38 C.F.R. § 3.655(b).

Failure to receive notice of an examination could provide good cause for the failure to report.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Although the claims file does not include a copy of the letters notifying the Veteran of the dates of his scheduled VA examinations, this fact alone does not constitute good cause for failure to report.  Critically, the Veteran has not disputed the report in the SSOC that he failed without good cause to report for the needed VA examinations, or asserted that he did not receive notice of the examinations.  In fact, in November 2016, notice was received that the Veteran refused a scheduled examination regarding his claim of entitlement to service connection for vertigo, stating that he no longer wished to pursue the claim.  The November 2016 examination request shows the Veteran's last known address of record, and the subsequent examination requests reflect the same address.  

Neither the Veteran nor his representative has provided an explanation for the Veteran's failure to appear at the examinations, and they have not indicated that he wants to reschedule the examinations.  Thus, the Board finds that the provisions of 38 C.F.R. § 3.655(b) apply, and that the Veteran's reopened claims for service connection for hypertension and an acquired psychiatric disorder, to include PTSD, must be denied, and the rest of his original compensation claims will be rated based on the evidence of record.
Service Connection

The Veteran asserts that his vertigo, dyskinesia, paresthesia, spinocerebellar dysfunction, bilateral leg disorder, and disorder manifested by chronic pain are related to service, to include exposure to herbicide agents therein.  In the alternative, he also asserts that his spinocerebellar dysfunction and disorder manifested by chronic pain are secondary to his service-connected diabetes. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic disabilities, including peripheral neuropathy, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Diseases presumptively associated with herbicide agent exposure include early onset peripheral neuropathy but do not include vertigo, dyskinesia, paresthesia, a bilateral leg disorder, spinocerebellar dysfunction, or a disorder manifested by chronic pain.
Even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may also be established on a secondary basis for a disability proximately due to or aggravated by a service-connected disease or injury.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To establish secondary service connection, a Veteran must show: (1) the existence of a present disability; (2) the existence of a service-connected disability; and (3) a causal relationship between the present disability and the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Regarding the first element of service connection, the Veteran has current diagnoses of vertigo, dyskinesia, paresthesia, a bilateral leg disorder, including large fiber peripheral neuropathy, spinocerebellar dysfunction.  See June 2009 and September 2011 private treatment records, and August 2009 statement by K.C.  Additionally, he is service-connected for diabetes.  Therefore, the first element of direct service connection is established, as well as the first two elements of secondary service connection, for these claims.  As to the Veteran's reports of chronic pain, the Board specifically remanded the claim to obtain a VA examination to assess the nature of any disability accounting for his symptoms.  As noted above, the Veteran did not cooperate with this process, and he is not competent to opine as to whether his chronic pain is reflective of a current disability.  Thus, the Board cannot concede the presence of a current disability manifested by chronic pain, and the claim fails on this basis alone.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain, alone, without evidence of underlying pathology, does not constitute a disability for VA purposes).

Turning to the second element of direct service connection for the remaining claims, in-service incurrence of a disease or injury, the Veteran does not report, nor do his service treatment records (STRs) identify any complaints, treatment for, or diagnosis of vertigo, dyskinesia, paresthesia, a bilateral leg disorder, spinocerebellar dysfunction, and a disorder manifested by chronic pain.  Moreover, he denied having dizziness or fainting spells, ear, nose or throat trouble, sinusitis, joint deformity, a trick or locked knee, neuritis, or paralysis at service entrance.  He also denied any changes in his medical condition in January 1971 prior to separation, stating he was "in good health," and clinical evaluation was normal.  See also June 1971 statement of medical condition.  However, his exposure to herbicide agents is presumed based on his service in Vietnam, satisfying element two of direct service connection.

Regarding the final element of direct and secondary service connection, nexus, the Board initially notes that presumptive service connection is not available for peripheral neuropathy, as it first manifest decades after service.  A nexus to service is also not established for any of the claims, as there is no competent and probative opinion of record relating the Veteran's diagnosed disorders to military service or service-connected diabetes.  As noted in the Board's prior remand, the private positive nexus opinions by registered nurse K.C. and physician R.B. are not probative, because they are based solely on the Veteran's reported history without review of the claims file, employ speculative language and are not supported by clinical data or adequate rationale.  This is precisely why the Board requested VA examinations and medical opinions in this case.  However, as noted above, the Veteran failed to report for these examinations, so there are no adequate opinions of record addressing nexus.  

To the extent the Veteran, his co-workers and his friends relate his disabilities to service or his diabetes, they are not competent to do so, as to opine as to the etiology of vertigo, dyskinesia, paresthesia, bilateral leg disorder, spinocerebellar dysfunction, and a disorder manifested by chronic pain, including any relationship to herbicide agents and/or diabetes, requires medical expertise.  Nor is service connection for peripheral neuropathy warranted based on a continuity of symptomatology, as there is no indication of any symptomatology manifestation in service sufficient to identify any organic disease of the nervous system, nor are there any complaints or treatment of the disorder for approximately 30 years following the conclusion of the Veteran's service.  

Accordingly, the preponderance of the evidence is against the claim of service connection for vertigo, dyskinesia, paresthesia, a bilateral leg disorder, spinocerebellar dysfunction, or a disorder manifested by chronic pain.  As such, the benefit of the doubt doctrine is not for application, and service connection must be denied for all claims. 


ORDER

Service connection for hypertension is denied.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Service connection for vertigo is denied.

Service connection for dyskinesia is denied.

Service connection for paresthesia is denied.

Service connection for a bilateral leg disorder is denied.

Service connection for spinocerebellar dysfunction is denied.

Service connection for a disorder manifested by chronic pain is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


